

117 HR 3148 IH: Help Wanted Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3148IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Jacobs of New York (for himself, Mr. Johnson of South Dakota, and Mr. Mann) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Coronavirus Aid, Relief, and Economic Security Act to require States to impose certain requirements on individuals seeking pandemic unemployment assistance, and for other purposes.1.Short titleThis Act may be cited as the Help Wanted Act. 2.Reinstating State work requirements(a)In generalSubtitle A of title II of division A of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9023(b)) is amended by adding at the end the following:2119.State work requirementsAs a condition of any agreement under section 2102(f), section 2104(a), or section 2107(a), a State may not modify its unemployment compensation law and policies with respect to work search requirements under the authority of section 4102(b) of the Families First Coronavirus Response Act (26 U.S.C. 3304 note). .(b)Pandemic Unemployment AssistanceSection 2107(a)(7) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9025(a)(7)) is amended to read as follows:(7)Actively seeking workFor purposes of paragraph (2)(D), the term actively seeking work means, with respect to any individual, that such individual—(A)is registered for employment services in such a manner and to such extent as prescribed by the State agency;(B)has engaged in an active search for employment that is appropriate in light of the employment available in the labor market, the individual’s skills and capabilities, and includes a number of employer contacts that is consistent with the standards communicated to the individual by the State;(C)has maintained a record of such work search, including employers contacted, method of contact, and date contacted; and(D)when requested, has provided such work search record to the State agency..(c)Conforming amendmentSection 2 of the Coronavirus Aid, Relief, and Economic Security Act is amended in the table of contents by inserting after the item related to section 2118 the following:Sec. 2119. State work requirements.3.Voluntary departureSection 2102(a)(3)(A)(ii)(I) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)) is amended by striking item (ii).4.Safety concernsSection 2102(a)(3)(B) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021(a)(3)(B)) is amended—(1)in clause (i), by striking or;(2)in clause (ii), by striking the period and inserting ; or; and(3)by inserting at the end the following:(iii)an individual who declines to work on the basis of safety concerns related to COVID–19. .